Appeals by defendant from two judgments of the Supreme Court, Kings County (Moskowitz, J.), both rendered February 22, 1983, convicting him of burglary in the second degree (two counts), grand larceny in the second degree, and criminal possession of stolen property in the first degree, upon his pleas of guilty, and imposing sentences.
Judgments affirmed.
Having failed to challenge the validity of his guilty pleas by application to Criminal Term, defendant may not now raise that issue on appeal (see People v Pellegrino, 60 NY2d 636; People v Guerra, 99 AD2d 787). In any event, our examination of the record reveals that although defendant initially confused the two indictments underlying his convictions, the court properly clarified the matter through further questioning of defendant *667and thus the plea allocutions are adequate (see People v Serrano, 15 NY2d 304, 309-310).
We find no merit to defendant’s other contentions, to the extent that they may have been preserved for appellate review. Lazer, J. P., Thompson, Weinstein and Eiber, JJ., concur.